DETAILED ACTION
The amendment filed on 04/12/2021 has been entered and fully considered. Claims 1-8 are pending, of which claim 1 and 8 are amended.

Response to Amendment
In response to amendment, the examiner maintains rejection over the prior art established in the previous Office action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 1-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Makino et al. (US 2019/0339295) (Makino) in view of Tyukasz et al. (US 2012/0096172) (Tyukasz) and McNeil et al. (US 6,746,864) (McNeil).
Regarding claim 1, Makino discloses an automated analyzer (abstract) comprising:
a display unit (124) (Fig. 1, par [0043]);
an analyte receptacle holding section (101) for holding an analyte receptacle that receives an analyte to be measured (Fig. 1, par [0039]);
a reagent receptacle holding section for holding a reagent receptacle (203) that receives a reagent (Fig. 2, par [0044]);
a reaction receptacle holding section for holding a reaction receptacle (201) in which the analyte and the reagent are stirred together (Fig. 2, par [0044]);
an analyte dispenser (217) for aspirating the analyte from the analyte receptacle and dispensing an aliquot of the analyte into the reaction receptacle (201) (Fig. 2, par [0044]);

a measurement section (206) for measuring, at given measurement cycles, a reactant produced by reaction of the aliquot of the analyte in the reaction receptacle with the reagent (Fig. 2, par [0045]); and
a control section (control unit 122) operative to output results of analysis of measurement values from the reactant measured by the measurement section (Fig. 1, par [0043][0059]).
Makino teaches that display unit “displays the detection result and a graphical user interface (GUI) relating to various operations of the automated analyzer” (par [0043]). Makino further teaches that the analyte receptacle receiving the analyte instructed to be retested from the control section is held at the rack standby unit 106 position (Fig. 1, par [0068]). The test data includes identification (such as barcode label), the specimen rack number, and the specimen container number (par [0059]). Makino also teaches that the test data and retest data are displayed on the display unit 124 (par [0086]). Here, Makino teaches that the control section of the automated analyzer provides/displays identification and location of analyter receptacles to be retested. Therefore, the control section of the automated analyzer is operative to receive instructions from a user, through graphical user interface (GUI), to retest the analyte; and perform retesting of the analyte based on the identification and location of the analyter receptacles to be retested and the instructions received from the user.
Makino does not specifically disclose a user communicates to control section of the automatic analyzer through a host computer in the network. However, Tyukasz teaches a host computer in the network that communicates to client computer for remote access to client’s application for convenience (abstract, par [0005]). It would have been obvious to one of ordinary skill in the art to use a host computer in the network to remotely communicate to the control section of the automated analyzer, in order to remotely operating the analyzer.  The result is predictable – the control section receives instructions from the host device through the communication section to retest 
In the analogous art of automated analyzer, McNeil also teaches displaying analyte identification information and analyte receptacle positional information on the display unit (Fig. 8A, 9B). Thus, at time before the filing, it would have been obvious to one of ordinary skill in the art to let both analyte identification information for identification of the analyte instructed to be retested from the control section through the communication section and analyte receptacle positional information indicative of position of the analyte receptacle receiving the analyte instructed to be retested from the control section on or in the analyte receptacle holding section be displayed on the display unit, in order to provide visual information to the operator.
Regarding claim 2, Makino discloses that wherein said analyte receptacle holding section (101) is at least one of a turntable holding said analyte receptacle and a rack device holding said analyte receptacle (Fig. 1, par [0039]).
Regarding claim 3, as has been discussed regarding claim 1 above, Makino teaches that display unit “displays the detection result and a graphical user interface (GUI) relating to various operations of the automated analyzer” (par [0043]). Makino teaches that the analyte receptacle receiving the analyte instructed to be retested from the control section is held at the rack standby unit 106 position (Fig. 1, par [0068]). The test data includes identification (such as barcode label), the specimen rack number, and the specimen container number (par [0059]). Makino also teaches that the test data and retest data are displayed on the display unit 124 (par [0086]). Makino further teaches that display unit “displays the detection result and a graphical user interface (GUI) relating to various operations of the automated analyzer” (par [0043]). Therefore, Makino-McNeil fairly suggests to one of ordinary skill in the art wherein the display unit is configured to show a progress monitor providing a display of both status of analysis of said analyte and said analyte receptacle positional information, and wherein said control section displays, in said progress monitor, information indicating that said analyte is instructed to be retested from said control section.
Regarding claim 4, Makino discloses that wherein when results of display of said analyte identified by information indicating that it is instructed to be retested from said 
Having more display unit is merely a design of choice for convenience.
Regarding claim 5, as has been discussed above, Makino fairly suggests that wherein when usage history of said reaction receptacle is instructed to be displayed through said analysis result display screen, said control section displays, on the display unit, both reaction receptacle positional information indicating a position of the reaction receptacle, receiving said reactant instructed to be retested from said control section, on or in said reaction receptacle holding section and the usage history of the reaction receptacle (par [0043][0059][0068][0086]).
Having more display unit is merely a design of choice for convenience.
Regarding claim 6, Makino discloses a dilution receptacle holding section for holding a dilution receptacle receiving the analyte that has been diluted with a diluent; and a diluted analyte dispenser for aspirating the diluted analyte from the dilution receptacle and dispensing an aliquot of the diluted analyte into the reaction receptacle, and wherein said analyte dispenser aspirates the analyte from the analyte receptacle and dispenses an aliquot of the analyte into the dilution receptacle, thus preparing said diluted analyte (par [0044]).
Regarding claim 7, as has been discussed above, Makino fairly suggests that wherein when usage history of said dilution receptacle is instructed to be displayed through said analysis result display screen, said control section causes both dilution receptacle positional information indicative of a position of the dilution receptacle receiving the diluted analyte dispensed as an aliquot before instructions for retesting are issued from said control section and the usage history of the dilution receptacle to be displayed on said display unit [0043][0044][0059][0068][0086]).
Regarding claim 8, Makino discloses a retesting instruction system having an automated analyzer (abstract), wherein said automated analyzer comprises:
a first display unit (124) (Fig. 1, par [0043]);
an analyte receptacle holding section (101) for holding an analyte receptacle receiving an analyte under measurement (Fig. 1, par [0039]);

a reaction receptacle holding section for holding a reaction receptacle (201) in which the analyte and the reagent are stirred together (Fig. 2, par [0044]);
an analyte dispenser (217) for aspirating the analyte from the analyte receptacle and dispensing an aliquot of the analyte into the reaction receptacle (201) (Fig. 2, par [0044]);
a reagent dispenser (219) for aspirating the reagent from the reagent receptacle and dispensing an aliquot of the reagent into the reaction receptacle receptacle (201) (Fig. 2, par [0044]);
a measurement section (206) for measuring, at given measurement cycles, a reactant produced by reaction of the aliquot of the analyte dispensed in the reaction receptacle with the reagent (Fig. 2, par [0045]); and
a first control section (122) for outputting results of analysis of measurement values from the reactant measured by the measurement section (par [0043][0059]).
Makino teaches that display unit “displays the detection result and a graphical user interface (GUI) relating to various operations of the automated analyzer” (par [0043]). Makino further teaches that the analyte receptacle receiving the analyte instructed to be retested from the control section is held at the rack standby unit 106 position (Fig. 1, par [0068]). The test data includes identification (such as barcode label), the specimen rack number, and the specimen container number (par [0059]). Makino also teaches that the test data and retest data are displayed on the display unit 124 (par [0086]). Here, Makino teaches that the control section of the automated analyzer provides/displays the identification and location of analyter receptacles to be retested. Therefore, the control section of the automated analyzer is operative to receive instructions from a user, through graphical user interface (GUI), to retest the analyte; and perform retesting of the analyte based on the identification and location of the analyter receptacles to be retested and the instructions received from the user.
Makino does not specifically disclose a host computer in the network that communicates to the control section of the automated analyzer. However, Tyukasz teaches a host computer in the network that communicates to client computer for 
wherein said host device comprises:
a second communication section capable of communicating with the first communication section of said automated analyzer;
a second display unit for displaying the results of analysis received by the second communication section from the automated analyzer;
an input section for entering instructions for retesting of the analyte; and
a second control section for causing the instructions for retesting of the analyte entered from the input section to be transmitted to the automated analyzer from the second communication section.
The result of the remote access is predictable -- the control section receives instructions from the host device through the communication section to retest the analyte; and perform retesting of the analyte based on the instructions received from the host device.
In the analogous art of automated analyzer, McNeil also teaches displaying analyte identification information and analyte receptacle positional information on the display unit (Fig. 8A, 9B). A person skilled in the art would have placed the receptacle information display unit near the analyzer, in order to monitor the receptacle status. Thus, at time before the filing, it would have been obvious to one of ordinary skill in the art to let both analyte identification information for identifying the analyte instructed to be retested from the host computer through the first communication section and analyte receptacle positional information indicative of position of the analyte receptacle receiving the analyte instructed to be retested from the host computer to be displayed on the first display unit, in order to provide visual information to the operator on site.

Response to Arguments
Applicant's arguments filed 04/12/2021 have been fully considered but they are not persuasive. 

This argument is not persuasive. Makino teaches that display unit “displays the detection result and a graphical user interface (GUI) relating to various operations of the automated analyzer” (par [0043]). Makino further teaches that the analyte receptacle receiving the analyte instructed to be retested from the control section is held at the rack standby unit 106 position (Fig. 1, par [0068]). The test data includes identification (such as barcode label), the specimen rack number, and the specimen container number (par [0059]). Makino also teaches that the test data and retest data are displayed on the display unit 124 (par [0086]). Here, Makino teaches that the control section of the automated analyzer provides/displays the identification and location of analyter receptacles to be retested. Therefore, the control section of the automated analyzer is operative to receive instructions from a user, through graphical user interface (GUI), to retest the analyte; and perform retesting of the analyte based on the identification and location of the analyter receptacles to be retested and the instructions received from the user.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOYUN R XU, Ph. D. whose telephone number is (571)270-5560.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on 571-272-1254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/XIAOYUN R XU, Ph.D./           Primary Examiner, Art Unit 1797